United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-2593
                                ___________

Mark Randall Davis,                    *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Frank Atkinson, Sheriff, Sebastian     * Western District of Arkansas.
County, Arkansas; John Doe, Jailer,    * [UNPUBLISHED]
Sebastian County Detention Center,     *
                                       *
            Appellees.                 *
                                  ___________

                       Submitted: August 29, 2003
                           Filed: September 4, 2003
                                ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Arkansas inmate Mark Randall Davis appeals from the district court’s1
preservice dismissal of his 42 U.S.C. § 1983 action. Upon careful review of the




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
record, we conclude that dismissal was proper for the reasons the district court stated.
Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-